UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7712


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL WAYNE ISLEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:05-cr-00216-NCT-2; 1:07-cv-00547-NCT-PTS)


Submitted:    December 11, 2008            Decided:   December 18, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Wayne Isley, Appellant Pro Se.  Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael      Wayne        Isley     seeks        to    appeal     the   district

court’s    order     denying        relief     on     his    28    U.S.C.    § 2255      (2000)

motion.     The district court referred this case to a magistrate

judge     pursuant      to     28     U.S.C.        § 636(b)(1)(B)           (2000).          The

magistrate judge recommended that relief be denied and advised

Isley    that     the    failure        to    file     timely       objections      to    this

recommendation could waive appellate review of a district court

order    based    upon     the      recommendation.               Despite    this   warning,

Isley failed to object to the magistrate judge’s recommendation.

            The      timely         filing      of     specific         objections       to     a

magistrate       judge’s      recommendation            is    necessary        to   preserve

appellate review of the substance of that recommendation when

the     parties      have        been        warned     of        the    consequences          of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                  Isley

has waived appellate review by failing to timely file specific

objections after receiving proper notice.                          Accordingly, we deny

his motion for a certificate of appealability and dismiss the

appeal.

            We dispense with oral argument because the facts and

legal    contentions         are    adequately         presented        in   the    materials




                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3